18-11500-shl       Doc 105        Filed 01/07/19       Entered 01/07/19 16:27:58 Main Document
                                                     Pg 1 of 13
                                                                              FOR PUBLICATION


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
In re:                                                                      Chapter 11

CAMBRIDGE ANALYTICA LLC, et al.,                                            Case No. 18-11500 (SHL)

                                    Debtors.                                (Jointly Administered)
-----------------------------------------------------------------------x

                          MEMORANDUM DECISION AND ORDER
                       DENYING WHEATLAND’S MOTION TO VACATE

        Before the Court is the Motion for Entry of Order Vacating the Order Designating Julian

Wheatland as the Person Responsible to Perform the Obligations of the Debtors (the “Motion to

Vacate” or “Motion”) [ECF No. 94] 1 filed on November 21, 2018. The Court heard argument on

the Motion on December 11, 2018. For the reasons set forth below, the Court denies the Motion.

                                               BACKGROUND

        On May 17, 2018, Cambridge Analytica LLC (“Cambridge”) and SCL USA Inc. (“SCL,”

and together with Cambridge, the “Debtors”) each filed voluntary petitions for relief under

Chapter 7 of the United States Bankruptcy Code. The Court subsequently entered orders

directing the procedural consolidation and joint administration of the Debtors’ bankruptcy cases.

[See ECF No. 68]; [Case No. 18-11501, ECF No. 64]. These bankruptcy cases were filed in the

wake of the well-publicized troubles of the British-based political consulting firm that did work

for the presidential campaign of Donald Trump and allegedly used the data of millions of

Facebook users without their knowledge, consent, or authorization.

        In late August, Schulte, Roth & Zabel LLP, counsel to the Debtors, moved for entry of an

order authorizing its withdrawal as counsel and relieving it from any further obligations in

connection with these Chapter 7 Cases (the “Motion to Withdraw”) [ECF No. 69]. Shortly


1
        Unless otherwise indicated, docket entries cited herein refer to Case No. 18-11500.
18-11500-shl     Doc 105      Filed 01/07/19     Entered 01/07/19 16:27:58         Main Document
                                               Pg 2 of 13


thereafter, a limited objection to the Motion to Withdraw was filed by parties who are plaintiffs

in civil actions being consolidated in a multidistrict litigation captioned as In re Facebook, Inc.

Consumer Privacy User Profile Litigation, MDL No. 2843, N.D. Cal. Case No. 18-MD-02843-

VC (such parties, the “Privacy Plaintiffs”) regarding the allegedly improper use of Facebook

information. The Privacy Plaintiffs had previously moved for an order requiring the Debtors to

preserve documents relating to their lawsuits that are currently held or controlled by Debtor

Cambridge. [See ECF No. 39]. In opposing the Motion to Withdraw, the Privacy Plaintiffs now

argued that “[n]either this Court, the Trustee, nor parties in interest such as the Privacy Plaintiffs

should be left in a position where there is no responsible person, counsel or otherwise, available

as a knowledgeable representative of the Debtors.” [ECF No. 72 ¶ 2]. At a hearing in late

September, the Court adjourned the Motion to Withdraw given these concerns as the Chapter 7

Trustee prepared a motion to designate a representative for the Debtors.

       About a week after the hearing, the Chapter 7 Trustee filed an application for the entry of

an order designating Julian Wheatland (“Wheatland”) as the person responsible to perform the

obligations of the Debtors under the Bankruptcy Code (the “Designation Motion”) [ECF No. 78].

The Chapter 7 Trustee noted Wheatland’s role “[a]s the signatory to the Debtors’ petitions and

the representative of the Debtors at the 341 Meeting.” Designation Motion ¶ 13. The Chapter 7

Trustee filed an affidavit of service [ECF No. 79] affirming that the Designation Motion had

been served by First-Class Mail upon various parties, including Wheatland at 22 West 15th

Street, #20B, New York, NY 10011 (the “Fifteenth Street Address”) – the address Wheatland

himself provided as his address in the Debtors’ Statements of Financial Affairs (SOFAs) filed

with the Court. [See ECF No. 12 at 13]; [Case No. 18-11501, ECF No. 12 at 2, 13]. The copy of

the Designation Motion that was served on Wheatland at the Fifteenth Street Address was never



                                                  2
18-11500-shl     Doc 105     Filed 01/07/19     Entered 01/07/19 16:27:58        Main Document
                                              Pg 3 of 13


returned to the Chapter 7 Trustee as undeliverable, and there has been no other indication that

delivery to the Fifteenth Street Address failed.

       The Court held a hearing on the Motion to Withdraw and the Designation Motion on

October 24, 2018. At the hearing, the Court expressed concerns about Debtors’ counsel’s

inability to provide information on whether Wheatland received the Designation Motion and

whether Wheatland’s contact information was accurate:

       … when you say, ‘Well, that’s the [contact] information we have.’ Is that the information
       you have from the filing of the case? Has there been any attempt to reach out to Mr.
       Wheatland by you, his counsel [?] . . . obviously if you’re counsel and you say, ‘Well,
       Mr. Wheatland is the person who signed the papers on behalf of the debtor, our client,
       and so in the normal way, you would be the ones counted on to get that information to
       him. So you haven’t been relieved of counsel as yet, so the notion of just reciting this
       sort of, you know, very dry and kind of matter of fact rules about what service means, I
       understand that, but that’s not really what I was hoping for.

Oct. 24, 2018 Hr’g Tr. at 25:3–22 [ECF No. 91]. Debtors’ counsel responded that they had “the

same [contact] information” as the Chapter 7 Trustee. Id. at 24:8–9.

       The Court granted the Designation Motion at the hearing, but it further adjourned the

Motion to Withdraw given Wheatland’s lack of response to the Designation Motion and

lingering concerns about his cooperation. Such concerns proved well-founded when counsel to

Wheatland filed a letter on November 1, 2018 (the “Letter”) [ECF No. 90], stating that

Wheatland “only recently became aware of the [Designation Motion] after the response deadline

had passed” and requested a telephonic status conference “prior to adjudicating the [Designation

Motion].” Letter at 1. The Letter argued that “Mr. Wheatland does not have the time,

information, or resources necessary to fulfill the role of Debtors’ designated representative” and

that he “[would] face numerous hardships if forced to be the designated representative of the

Debtors in these U.S.-based proceedings.” Id. Counsel further asserted that “Mr. Wheatland has

no access to any information relevant to the Debtors’ bankruptcy cases because all of the

                                                   3
18-11500-shl       Doc 105       Filed 01/07/19       Entered 01/07/19 16:27:58              Main Document
                                                    Pg 4 of 13


electronically and nonelectronically stored information is now either in the possession of the

Chapter 7 Trustee or the professionals involved in the UK insolvency proceedings of the

Debtors’ affiliates.” Id. at 2.

        The Court held a telephonic status conference a few days later, during which Wheatland’s

counsel argued that (i) the designation of Wheatland was premature, (ii) Wheatland was not the

right person to serve as the representative, and (iii) the designation was prejudicial to Wheatland.

The Court, however, explained that it had already heard and granted the Designation Motion

from the bench and, therefore, Wheatland would need to seek any requested relief by motion. 2

         Wheatland subsequently filed the Motion to Vacate. The Motion argued that Wheatland

was not properly served with the Designation Motion and, therefore, “this Court lacks personal

jurisdiction over Mr. Wheatland, and the Designation Order is void as a matter of law.” Motion

to Vacate ¶ 1. The Motion explained that service of process was ineffective because the

Fifteenth Street Address is not Wheatland’s “dwelling house or usual place of abode” or “the

place where [he] regularly conducts a business or profession,” as is required under Bankruptcy

Rule 7004(b)(1). Id. ¶ 12; see generally id. ¶¶ 13–16. The Motion also vaguely suggested that –

even though Wheatland should not be required to serve as the representative – Wheatland could

somehow help in a more limited capacity, though it did not provide any details about how he

would do this. See id. ¶ 2 (“In an effort to avoid protracted litigation of this matter, [Wheatland’s

counsel] offered to accept service of the Designation Motion and consent to entry of the

Designation Order if the Trustee agreed to certain limited modifications designed to ensure that

Mr. Wheatland’s life does not become consumed by these chapter 7 cases.”); id. ¶ 20 (“Sensitive

to the Trustee’s dilemma, Mr. Wheatland offered a solution.”).


2
        The Order designating Julian Wheatland as the person responsible to perform the obligations of the Debtors
(the “Designation Order”) [ECF No. 93] was ultimately signed and entered on November 14, 2018.

                                                        4
18-11500-shl     Doc 105     Filed 01/07/19     Entered 01/07/19 16:27:58         Main Document
                                              Pg 5 of 13


       Both the Chapter 7 Trustee and the Privacy Plaintiffs objected to the Motion to Vacate

(respectively, the “Trustee Objection” and the “Privacy Plaintiffs’ Objection”) [ECF Nos. 98,

99]. The Chapter 7 Trustee posited that “(i) service was proper under the Bankruptcy Rules as

the Designation Motion was mailed to Wheatland’s last known address; (ii) the failure of actual

notice is due solely to the fault of Wheatland; and (iii) the Court has already determined that

Wheatland’s familiarity and personal knowledge about the Debtors’ operations and their assets,

warrant his appointment as the Debtors’ representative.” Trustee Objection ¶ 2. The Privacy

Plaintiffs’ Objection similarly argued, among other things, that Mr. Wheatland was properly

served because the Fifteenth Street Address was, indeed, his dwelling or usual place of abode,

and that such service was reasonably calculated to provide actual notice. See generally Privacy

Plaintiffs’ Objection ¶¶ 24–27. After Wheatland filed a reply (the “Reply”) [ECF No. 102], the

Court held a hearing on the Motion to Vacate on December 11, 2018, at which time it took the

matter under advisement.

                                          DISCUSSION

       Rule 60(b)(4) of the Federal Rules of Civil Procedure provides that “[o]n motion and just

terms, the court may relieve a party or its legal representative from a final judgment, order, or

proceeding . . . [if] the judgment is void.” Fed. R. Civ. P. 60(b)(4). In the Motion to Vacate,

Wheatland contends that the Designation Order is void under Rule 60(b)(4) (made applicable in

these Chapter 7 Cases by Rule 9024 of the Federal Rules of Bankruptcy Procedure) for lack of

personal jurisdiction because service on him at the Fifteenth Street Address was ineffective. See

Motion to Vacate ¶¶ 5–6.




                                                 5
18-11500-shl       Doc 105        Filed 01/07/19       Entered 01/07/19 16:27:58   Main Document
                                                     Pg 6 of 13


    I.   The Court Has Personal Jurisdiction Over Wheatland, Who Was Properly Served.

         As a threshold matter, the Motion’s assertion that this Court lacks personal jurisdiction

over Wheatland 3 is highly problematic. While Wheatland portrays himself as a stranger to these

cases, he is the individual who filed these cases on behalf of the Debtors. See Voluntary Petition

of Cambridge Analytica LLC (the “Cambridge Petition”) [ECF No. 1] (containing Wheatland’s

signature on petition’s signature line for “authorized representative of debtor”); Voluntary

Petition of SCL USA Inc. (the “SCL Petition”) [Case No. 18-11501, ECF No. 1] (same). “[A]

party who voluntarily files a bankruptcy petition submits to the personal jurisdiction of the

bankruptcy court, which has subject matter jurisdiction over all bankruptcy matters.” In re

Thompson, 2007 WL 1447897, at *5 (Bankr. E.D. Tenn. May 14, 2007) (citing Martens v.

Countrywide Home Loans (In re Martens), 331 B.R. 395, 397 (B.A.P. 8th Cir. 2005) (stating that

the debtors “submitted themselves, voluntarily, to the jurisdiction of the bankruptcy court when

they filed their Chapter 7 bankruptcy petition”); In re Blumeyer, 297 B.R. 577, 582 (Bankr. E.D.

Mo. 2003) (“by the filing of a voluntary petition under Title 11, the Debtor submitted his assets

to the jurisdiction of the bankruptcy court”); In re Yagow, 60 B.R. 543, 545 (Bankr. D. N.D.

1986) (holding that “once a [debtor] files a voluntary bankruptcy petition, thereby submitting to

the jurisdiction of the bankruptcy court, ... then the [debtor] is deemed to have submitted himself

to the bankruptcy court jurisdiction for all purposes. A voluntary debtor in bankruptcy cannot

rely on the benefits afforded by the Bankruptcy Code without also being subjected to the

consequences of the Bankruptcy Code.”)).

         Wheatland cites the Bozel case for the proposition that proper service is a necessary

prerequisite for personal jurisdiction over him. See Reply ¶ 2 (citing Bickerton v. Bozel S.A. (In



3
         See Motion to Vacate ¶¶ 3, 4, 5; see also Reply ¶ 2.

                                                          6
18-11500-shl       Doc 105        Filed 01/07/19       Entered 01/07/19 16:27:58               Main Document
                                                     Pg 7 of 13


re Bozel S.A.), 434 B.R. 86, 98–99 (Bankr. S.D.N.Y. 2010)[.]”). But Bozel does not help

Wheatland’s position. It makes clear that “it is unreasonable for [a party] to believe that he could

… seek the protection of [the United States’] laws and courts, and at the same time believe he

could escape the jurisdictional reach of the United States’ courts.” Bozel, 434 B.R. at 99–100

(finding that the bankruptcy court had personal jurisdiction over corporate debtor’s director

because he had purposefully availed himself of the protections afforded by U.S. law by, among

other things, signing and filing the debtor’s chapter 11 petition). 4

         Turning now to the main issue of service, the Court concludes that Wheatland was

properly served with the Designation Motion. Bankruptcy Rule 9014(a) provides that “[i]n a

contested matter not otherwise governed by these rules, relief shall be requested by motion, and

reasonable notice and opportunity for hearing shall be afforded the party against whom relief is

sought.” Fed. R. Bankr. P. 9014(a). Subsection (b) further provides that such motion “shall be

served in the manner provided for service of a summons and complaint by Rule 7004.” Fed. R.

Bankr. P. 9014(b). Rule 7004 then provides for various forms of service. 5

         The Motion argues that the Chapter 7 Trustee did not satisfy any of the service methods

available under Rule 7004. See Motion to Vacate ¶ 11. More specifically, the vast majority of

the Motion is spent arguing that Wheatland would have needed to be served at his “dwelling

house or usual place of abode” or “the place where [he] regularly conducts a business or

profession” in order for service to be proper, consistent with Rule 7004(b)(1), and that the

Fifteenth Street Address is not such a place. See id. ¶¶ 12–16. In his Reply, Wheatland further



4
          Perhaps for these reasons, counsel for Wheatland at the hearing appeared to abandon his contention that
there is no personal jurisdiction over Wheatland.
5
         In the Trustee Objection, the Chapter 7 Trustee cited to the rules for service under Rule 7005. At the
hearing held on December 11, 2018, the Chapter 7 Trustee agreed with the other parties that Rule 7004 provides the
proper standard for service here. The Court agrees.

                                                         7
18-11500-shl      Doc 105     Filed 01/07/19     Entered 01/07/19 16:27:58         Main Document
                                               Pg 8 of 13


argues that he had no duty under Rule 4002 to provide an updated mailing address – to replace

the Fifteenth Street Address he previously provided – because he is not the debtor in these cases.

See Reply ¶ 22.

       During the pendency of these cases, however, Wheatland has held himself out as the

representative of the Debtors. See In re JK Harris Co. LLC, 2012 Bankr. LEXIS 6165, at *11

(Bankr. D. S.C. Aug. 17, 2012) (noting that individual held himself out as the self-acknowledged

representative of the debtors and filed a statement regarding his authority to sign petition).

Wheatland executed Cambridge’s petition as the “Authorized Person” in the section requiring the

signature of an authorized representative of the debtor. See Cambridge Petition. He also signed

Cambridge’s Schedules and SOFAs on behalf of Cambridge as its “Authorized Person” and he is

further listed in Cambridge’s SOFAs as an “Authorized Person” under the section requesting a

list of the “debtor’s officers, directors, managing members, general partners, members in control,

controlling shareholders, or other people in control of the debtor at the time of the filing of this

case.” [See ECF Nos. 11, 12]. This is consistent with the Written Consent dated May 17, 2018

and executed by the Cambridge board authorizing the filing of Cambridge’s Chapter 7 Case. See

Cambridge Petition. That document states:

       that Julian Wheatland or such other person or persons designated by him (each, an
       “Authorized Person”) be, and hereby is, authorized and empowered in the name of the
       Company, to execute and verify a petition for relief under Chapter 7 of the Bankruptcy
       Code… [and] … that the Authorized Person be, and hereby is, authorized and
       empowered to execute and file, on behalf of the Company, all petitions, schedules, lists,
       documents, pleadings and other papers and to take any and all action that he may deem
       necessary or proper in connection with the Bankruptcy Case[.]

Id.

       Wheatland similarly executed SCL’s petition using the title “Director.” See SCL

Petition. He likewise signed SCL’s Schedules and SOFAs as its “Director,” and its SOFAs list



                                                  8
18-11500-shl     Doc 105     Filed 01/07/19     Entered 01/07/19 16:27:58          Main Document
                                              Pg 9 of 13


him as “Director” under the section requesting a list of the “debtor’s officers, directors,

managing members, general partners, members in control, controlling shareholders, or other

people in control of the debtor at the time of the filing of this case.” [See Case No. 18-11501,

ECF Nos. 12, 13]. Once again, Wheatland’s actions were consistent with the Written Consent

dated May 17, 2018 and executed by the SCL board – and signed by Wheatland himself –

authorizing the filing of SCL’s Chapter 7 Case. See SCL Petition. That document tracks the

language of the Cambridge Written Consent and provides:

       that Julian Wheatland or such other person or persons designated by him (each, an
       “Authorized Person”) be, and hereby is, authorized and empowered in the name of the
       Corporation, to execute and verify a petition for relief under Chapter 7 of the Bankruptcy
       Code… [and] … that the Authorized Person be, and hereby is, authorized and
       empowered to execute and file, on behalf of the Corporation, all petitions, schedules,
       lists, documents, pleadings and other papers and to take any and all action that he may
       deem necessary or proper in connection with the Bankruptcy Case[.]

Id.

       Considering Wheatland to be the Debtors’ authorized representative based on the

bankruptcy petitions and other filings in these cases, we turn to the rules for service under such

circumstances. Rule 7004 specifically provides that service may be made within the United

States by first class mail postage prepaid “[u]pon the debtor, after a petition has been filed by or

served upon the debtor and until the case is dismissed or closed, by mailing a copy of the

[motion] to the debtor at the address shown in the petition or to such other address as the debtor

may designate in a filed writing.” Fed. R. Bankr. P. 7004(b)(9) (emphasis added). See also

Johnson v. U.S. Dep’t of Educ. (In re Johnson), 2018 WL 2670469, at *21 (Bankr. N.D. Ala.

May 23, 2018) (finding proper service under Bankruptcy Rule 7004(b)(9) where pleadings and

hearing notices had been served on debtor at the address listed on her complaint, her amended

complaint and her chapter 7 petition); In re Zecevic, 344 B.R. 572, 575–76 (Bankr. N.D. Ill.



                                                  9
18-11500-shl       Doc 105        Filed 01/07/19 Entered 01/07/19 16:27:58                     Main Document
                                                Pg 10 of 13


2006) (finding service made to address listed on debtor’s bankruptcy schedules to be effective

under Bankruptcy Rule 7004(b)(9), even though debtor had moved, because it was the last

address listed by debtor in a filed writing); In re Johnson, 13 B.R. 342, 347 (Bankr. D. Minn.

1981) (holding that for purposes of service a statement regarding a debtor’s address in a

statement of financial affairs is binding in the bankruptcy proceeding); cf. Goldberg v. Weichert

(In re Timberline Energy, Inc.), 70 B.R. 450, 453 (Bankr. N.D.N.Y. 1987) (finding that process

mailed to an individual at address listed on documents filed by the individual during the case was

proper service).

         As noted above, Wheatland himself provided the Fifteenth Street Address as his address

on the Debtors’ SOFAs, which he prepared and signed. [See ECF No. 12 at 13]; [Case No. 18-

11501, ECF No. 12 at 2, 13]. 6 Accordingly, the parties (and the Court) were justified in

assuming that the address provided by Wheatland – holding himself out as the Debtors’

authorized representative – was the proper address for purposes of service. Indeed, the Court is

concerned with the implications of Wheatland’s argument from a policy perspective. It would be

problematic if parties could avail themselves of court resources, make representations to the

court, and then turn around and disclaim such representations when it is no longer convenient to

be bound by them. See In re Soundview Elite, 543 B.R. 78, 125 (Bankr. S.D.N.Y. 2016) (“Given

the express representations made to the Court, the Court finds Composite’s protestations that it

was not really bound by them, and that they were made without authority, absurd.”); United

States v. Johnson, 2013 WL 6183054, at *2 (S.D.N.Y. Nov. 21, 2013) (“The Government is




6
         The Chapter 7 Trustee further notes that “[a]t no point during Wheatland’s initial meeting with the Trustee
and his professionals, multiple conversations after the initial meeting or during the 341 Meeting, did Wheatland ever
advise the Trustee or his professionals that the 15th Street Address was a temporary address.” Trustee Objection ¶ 9
n. 2. Similarly, Wheatland did not inform the Court that the Fifteenth Street Address was temporary at any point
after providing it on the Debtors’ SOFAs.

                                                         10
18-11500-shl     Doc 105      Filed 01/07/19 Entered 01/07/19 16:27:58              Main Document
                                            Pg 11 of 13


bound by its past representations to the court. … I will not allow the Government … to get

around representations that, I imagine, it wishes it had never made.”); In re Johnson, 13 B.R. at

347 (“The debtor cannot pick and choose when and where to claim residence. This court believes

that the debtor is estopped from claiming a different residence than that claimed in his statement

of affairs and schedules, which relates back to the date of the filing of the involuntary petition.”).

       Wheatland’s position is also inconsistent with Bankruptcy Rule 4002(a)(4), which

requires a debtor to “cooperate with the trustee in . . . . the administration of the estate.” Fed. R.

Bankr. P. 4002(a)(4). Section 521(a)(3) of the Bankruptcy Code similarly requires a debtor to

“cooperate with the trustee as necessary to enable the trustee to perform the trustee’s duties.” 11

U.S.C. § 521(a)(3). “‘Cooperate’ is a broad term, indeed, and must be construed that whenever

the trustee calls upon the debtor for assistance in the performance of his duties, the debtor is

required to respond, at least if the request is not unreasonable.” 4 Collier on Bankruptcy ¶

521.15[5] (16th ed. 2018). Indeed, “[i]t is well settled that a trustee should not be required to

drag information from a reluctant and uncooperative debtor. Because of the extraordinary relief

offered under the Bankruptcy Code delay and avoidance tactics are inconsistent with, and

offensive to, its purpose and spirit.” In re Royce Homes, LP, 2009 Bankr. LEXIS 2986, at 3

(Bankr. S.D. Tex. Sept. 22, 2009) (requiring designated representative of the debtor to provide

specific documents to trustee and to create corporate charts to comport with Bankruptcy Code’s

requirement of cooperation between a debtor and a trustee, and also finding affirmative common

law duty for representative of general partner of the debtor to cooperate with the trustee).

       This broad duty to cooperate is also reflected in Bankruptcy Rule 9001(5), which

provides:

       When an act is required by these rules to be performed by a debtor or when it is
       necessary to compel attendance of a debtor for examination and the debtor is not a

                                                  11
18-11500-shl     Doc 105     Filed 01/07/19 Entered 01/07/19 16:27:58              Main Document
                                           Pg 12 of 13


       natural person: (A) if the debtor is a corporation, ‘debtor’ includes, if designated
       by the court, any or all of its officers, members of its board of directors or trustees
       or of a similar controlling body, a controlling stockholder or member, or any
       other person in control . . . .

Fed. R. Bankr. P. 9001(5) (emphasis added). “Rule 9001 cases a very wide net as to who can act

on behalf of a debtor, especially when considering the non-exhaustive use of any other person in

control.” In re Divine Ripe, LLC, 554 B.R. 395, 403 (Bankr. S.D. Tex. 2016). Thus courts have

held the representative of a Chapter 7 debtor responsible for failure to cooperate with a trustee,

since, “[a]s corporations, [d]ebtors can only speak and act through their authorized agents and

representatives.” In re JK Harris, 2012 Bankr. LEXIS 6165, at *11.

 II.   The Court Will Consider Designating a Different Representative if Appropriate.

       Notwithstanding the Court’s denial of the Motion to Vacate, the Court’s primary

motivation is to move these cases forward in an efficient, expedient manner, which may be

challenging given that Wheatland is a British national living in the United Kingdom. [See ECF

No. 95 ¶¶ 2, 7]. At this point in time, however, no other individual has stepped up to the plate to

serve as the responsible party, and neither Debtors’ counsel nor Wheatland has offered any

concrete suggestions for who else might serve in that role, despite occasional hints at such

possibilities. See Motion to Vacate ¶ 2 (“In an effort to avoid protracted litigation of this matter,

[Wheatland’s counsel] offered to accept service of the Designation Motion and consent to entry

of the Designation Order if the Trustee agreed to certain limited modifications designed to ensure

that Mr. Wheatland’s life does not become consumed by these chapter 7 cases.”). Moreover,

there are two other individuals identified in the Debtors’ bankruptcy petitions. See Cambridge

Petition (attaching Written Consent of Cambridge board – signed by Rebekah Mercer and

Jennifer Mercer – that authorized, among other things, the filing of Cambridge’s bankruptcy




                                                 12
18-11500-shl     Doc 105        Filed 01/07/19 Entered 01/07/19 16:27:58                     Main Document
                                              Pg 13 of 13


case). 7 The Court would welcome constructive suggestions. In the meantime, the Court is

unwilling to let these cases be orphaned by the very party that filed them.


       IT IS SO ORDERED.


Dated: New York, New York
       January 7, 2019



                                                     /s/ Sean H. Lane
                                                    HONORABLE SEAN H. LANE
                                                    UNITED STATES BANKRUPTCY JUDGE




7
       The Court understands both of these individuals to reside in the United States, unlike Wheatland.

                                                      13
